UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7658


MARIA D. GARIBAY,

                Petitioner - Appellant,

          v.

BEAUFORT COUNTY COURT SHERIFF; BIANCA HARRIS, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-2239-BO)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maria D. Garibay, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maria D. Garibay seeks to appeal the district court’s

order     dismissing       as     untimely       her    28   U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of    appealability.        28     U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial    showing         of   the     denial        of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see    Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

              In her informal brief, Garibay has failed to address

the     district          court’s        dispositive         timeliness          analysis.

Therefore,       Garibay        has    forfeited        appellate       review     of        the

district court’s ruling.                See 4th Cir. R. 34(b).             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral       argument    because     the   facts    and        legal

                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3